Case 20-19106-SMG Doc5 Filed 08/24/20 Page 1of6

In re:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
www. fisb.uscourts.gov

Case No.
Chapter 11

SEVEN STARS ON THE HUDSON CORP,

Debtors. /

DEBTOR IN POSSESSION’S APPLICATION
FOR EMPLOYMENT OF ATTORNEY

AGD Systems Corp, debtor in possession respectfully requests an order of the
court authorizing the employment of BRIAN K. MCMAHON of the law firm of _BRIAN

K. MCMAHON, P.A.

 

to represent the debtor in this case and states:

1. On _ August 24, 2020 , the debtor filed a voluntary petition under chapter
11 of the United States Bankruptcy Code.
2. The debtor desires to employ Brian K. McMahon and Brian K. McMahon,

P.A._ as attorney(s) in this case.

3. The debtor believes that the attorney is qualified to practice in this court and

is qualified to advise the debtor on its relations with, and responsibilities to, the creditors

and other interested parties.

4, The professional services the attorney will render are summarized as

follows:

(a)

(b)

(c)

(d)

(e)

LF-15 (rev. 12/01/09)

To give advice to the debtor with respect to its powers and duties

as a debtor in possession;

To advise the debtor with respect to its responsibilities in complying
with the U.S. Trustee's Operating Guidelines and Reporting
Requirements and with the rules of the court;

To prepare motions, pleadings, orders, applications, adversary
proceedings, and other legal documents necessary in the
administration of the case;

To protect the interest of the debtor in all matters pending before
the court;

To represent the debtor in negotiation with its creditors in the

preparation of a plan.
Case 20-19106-SMG Doc5 Filed 08/24/20 Page 2 of 6

5. To the best of the debtor's knowledge, neither said attorney nor said law firm
have any connection with the creditors or other parties in interest or their respective
attorneys. Neither said attorney nor said law firm represent any interest adverse to the
debtor.

6. Attached to this motion is the proposed attorney's affidavit demonstrating
Brian K. McMahon and Brian K. McMahon, P.A. are disinterested as required by 11 U.S.C.
§327(a) anda verified statement as required under Bankruptcy Rule 2014.

The debtor respectfully requests an order authorizing retention of Brian K.
McMahon and Brian K. McMahon, P.A. ona general retainer, pursuant to 11 U.S.C. §§327
and 330.

| CERTIFY that a true copy of this application was mailed on August 24, 2020 to

the parties indicated below. ‘

ZILA

JengBérding — WZ4
oo

President

Attach or file separately a Local Rule 2002-1(F) certificate of service reflecting manner
and date of service on the following parties.

Debtor

U.S. trustee

Attorney for Creditor's Committee (or, if none, 20 largest unsecured creditors)

All Appearances

LF-15 (rev. 12/01/09)
Case 20-UR PED Sa TES BANKREPTEY-COURTAGE 5 Of 6

SOUTHERN DISTRICT OF FLORIDA

In re:

SEVEN STARS ON THE HUDSON CORP, Case No:
Chapter 11
Debtor. /

AFFIDAVIT OF PROPOSED ATTORNEY FOR
DEBTOR IN POSSESSION

STATE OF FLORIDA )
) ss
COUNTY OF PALM BEACh)

BRIAN K. MCMAHON, being duly sworn, says:
1. | am an attorney admitted to practice in the State of Florida, the United States

District Court for the Southern District of Florida and qualified to practice in the U.S.
Bankruptcy Court for the Southern District of Florida.

2. | am employed by the law firm of BRIAN K. MCMAHON, P.A. with offices
located at 1401 Forum Way, 6" Floor, West Palm Beach, FL 33401.
3. Neither | nor the firm represent any interest adverse to the debtor(s) or the

estate, and we are disinterested persons as required by 11 U.S.C. § 327(a).

4, Except for the continuing representation of the debtor(s), neither | nor the firm
has or will represent any other entity in connection with this case and neither | nor the firm
will accept any fee from any other party or parties in this case, except the debtor in
possession.

FURTHER AFFIANT SAYETH NAUGHT.

 

Signature
Brian K. McMahon

wes and Subscribed before me this
ay of August, 2020

LY) | Y GA Wr4GO My Commission Expires:

Notary Public, State of Florida

Copies to:
All parties served with application for employment.

 

Pe, MOTE L. MACDONALD
¥% Commission # GG 147925

=! Expires October 3, 2021
Bee Bonded Thru Troy Fain insurance 800-385-7019

 

Ps

 

 

 

LF-17 (rev. 12/01/98)

 
Case 20-19106-SMG Doc5 Filed 08/24/20 Page 4of6

BRIAN K. MCMAHON, P.A.

1401 FORUM WAY, 6™ FLOOR
WEST PALM BEACH, FL 33401

TELEPHONE brian@bkmbankruptcy.com FACSIMILE

(561)478-2500 (561)478-3111
8/24/2020

Jens Berding

RE: Seven Stars on the Hudson
Dear Jens:

I am pleased to represent Seven Stars on the Hudson during the course of the bankruptcy
proceeding. This letter will confirm the Company’s engagement of me and will describe the
basis on which I will provide legal services to Seven Stars on the Hudson.

This letter is submitted for your approval of the following provisions governing my
engagement as counsel. If you are in agreement, please sign the enclosed copy of the letter in the
space provided below. If you have any questions about these provisions, or if you would like to
discuss possible modifications, do not hesitate to call.

With your assistance, I shall prepare and file with the bankruptcy court all necessary and
appropriate documents required by applicable law in connection with the initiation and operation
of a Chapter 11 bankruptcy case. My representation includes representation of Seven Stars on
the Hudson as required under applicable bankruptcy law and rules. I will appear at all hearings
where the attorney for the debtor is required to appear, and I will keep you advised as to all
events that take place or that I anticipate taking place in the bankruptcy court with regard to the
pendency of the Chapter 11 case.

For all purposes of this bankruptcy case, and otherwise, the client shall be Seven Stars on
the Hudson. All duties and responsibilities created and imposed by this agreement shall be owed
to Seven Stars on the Hudson and not to any officer, agent, partnership, other corporation,
trustee, employee or third party as individuals, unless expressly otherwise agreed, and then only
after full and accurate disclosure to the court and other necessary parties. The parties to this
agreement will immediately disclose any contemplated relationship to the United States
Bankruptcy Court, the United States Trustee, all parties in interest, and all other parties entitled
to receive notice.

Seven Stars on the Hudson, through its proxy, has authorized and empowered Brian
McMahon to handle a Chapter 11 bankruptcy case in the United States Bankruptcy Court,
utilizing such legal means as are available under the Bankruptcy Rules and the United States
Bankruptcy Codes, and other applicable statutes and case authorities. Seven Stars on the
Hudson. has prepared a corporate resolution authorizing the retention of Brian McMahon and the

 
Case 20-19106-SMG Doc5 Filed 08/24/20 Page 5of6

filing of a Chapter 11 bankruptcy case. Seven Stars on the Hudson also warrants that it is in
good standing with the State of Florida.

My representation will be limited to the issues arising in the bankruptcy proceeding. The
retainer described below does not include representations of Seven Stars on the Hudson in
connection with any lawsuits, including adversary proceedings, whether currently pending or yet
to be filed, against creditors or other entities. It is recommended that other counsel is sought to
defend or prosecute such litigation.

My representation of Seven Stars on the Hudson is limited to legal matters only. I am not
qualified to give advice on non-legal matters such as accounting matters, investment prospects or
other business advice. I suggest that you obtain professionals in those fields if you wish advice
in those areas.

I will at all times act on Seven Stars on the Hudson’s behalf to the best of my ability.
Any advice concerning the outcome of legal matters are expressions of my best professional
judgment, but they are not guarantees. Such advice is necessarily limited by my knowledge of
the facts and is based upon the state of the law at the time it is expressed.

The Bankruptcy Code allows the attorney for the debtor to take a retained prior to the
filing of the case, but does not allow the debtor’s attorney to be paid again until the expiration of
the initial 120-day period after the case is filed. Accordingly, it is necessary for me to obtain a
retainer that I believe is sufficient to cover the fees and expenses that I expect to incur within the
first several months of the case. As I mentioned, I have determined that the amount of
$17,500.00 (which includes the filing fees and costs) will be sufficient to proceed with this case.

Billings are made on a monthly basis based upon my normal hourly rates. My current
hourly rate is $400.00. All attorney’s fees and expenses must be approved by the bankruptcy
court based upon fee applications that I will file periodically. Those applications will include a
complete description of all of the services performed and the time spent performing those tasks.
All items are itemized in the fee application. Once the retainer has been used, I will seek
authority under the Bankruptcy Code for Seven Stars on the Hudson, to pay additional retainers
and/or fees as are necessary to fully compensate me for my services.

The officers of Seven Stars on the Hudson have agreed to cooperate fully with me in
providing me all documentation and information which I may request in the course of my
representation of Seven Stars on the Hudson in this Chapter 11 case. Seven Stars on the Hudson
agrees to timely execute all necessary and appropriate documentation that may be required in the
course of my representation and to meet with me upon my reasonable request. The officers of
Seven Stars on the Hudson are expected to be available to appear, in person, at all required
depositions, examinations, conferences, hearing and meetings. Shortly after the case is filed,
there will be a first meeting of creditors pursuant to § 341 (a) of the Bankruptcy Code. You will
be required to attend this meeting.

Our engagement is subject to the understanding that you may terminate me as your
counsel for any reason you choose upon ten (10) days’ written notice to me. It is understood that

 
Case 20-19106-SMG Doc5 Filed 08/24/20 Page 6 of 6

I may terminate my representation only for cause, such as irreconcilable differences with respect
to policy decisions surrounding your particular matters, the failure to pay billings pursuant to this
agreement or to otherwise comply with conditions normally required of clients in similar
transactions.

This agreement is the sole and exclusive agreement covering the representation of Brian
K. McMahon, Attorney at Law. Any modification of this agreement must be in writing, signed
by you and Brian McMahon.

It is understood that Brian K. McMahon, Attorney at Law does not guarantee the
accomplishment of any result but agrees to give his best efforts on your behalf.

As the matter of the representation of Brian K. McMahon, Attorney at Law included in
this agreement involves bankruptcy, this agreement is subject to modification and/or review by
the bankruptcy court.

In the event of any litigation concerning this agreement, the prevailing party shall be
entitled to attorneys’ fees as a part of its damages.

I trust that this agreement is not unduly complicated. From my experience, legal matters
are complicated by nature. The purpose of this agreement is to set forth the essential terms and
conditions of employment in writing, so that both parties have a full understanding. If any of the
above is not clear, please advise.

I look forward to working with you in the future. If this letter represents your
understanding of the fee and cost arrangements, please sign a copy of this agreement and return

it to my office. My representation of you does not begin until this agreement is signed by you
and the agreed retainer is paid.

The undersigned client(s) acknowledge(s) the he has read the above engagement
agreement, fully understand(s) its contents, and agree(s) to its terms and conditions.

Agreed to on this day of ,

CLIENT(S) Brian K. McMahon, P.A.

 

 

Seven Stars on the Hudson
By Jens Berding, President
